Citation Nr: 1741977	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as secondary to a service-connected back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a June 2017 Board hearing held via teleconference.  As discussed at the hearing, the video feed was unavailable from the VA medical facility due to technical difficulties and the Veteran waived any objections to proceeding via teleconference.  A transcript of the hearing is of record.

While there have been additional evidentiary submissions subsequent to the final consideration of the claims by the agency of original jurisdiction (AOJ), the Veteran waived AOJ consideration of that evidence in June 2017 and in August 2017.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's depression was not caused by his service-connected back disability.  However, giving the Veteran the benefit of every reasonable doubt, his diagnosed depression has been aggravated by his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for depression as caused by a service-connected back disability have not been met.  However, the criteria for service connection for depression as aggravated by a service-connected back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

The Veteran claims that his currently diagnosed depression was either caused by or aggravated by his service-connected back disability.  See, e.g., June 2017 Board Hearing Transcript (discussing claim and not suggesting any direct link to his active service); May 2012 Correspondence from Representative (stating that the Veteran "posits that he suffers from depression/mood disorder secondary to his low back impairment"); December 2012 Statement in Support of Claim (explaining basis for depression claim and identifying only secondary theory of entitlement).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998). Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The record establishes that the Veteran has a current disability.  See, e.g., July 2013 VA Examination (diagnosing depression not otherwise specified); July 2017 Letter from VA Psychologist (noting diagnosis of unspecified depressive disorder with anxious distress).  The Veteran has been service-connected for a back disability since August 2005.  The remaining element of his claim, then, is whether his current depression was either caused by or aggravated by his back disability.  In addition to the Veteran's statements, there are two competent medical opinions addressing the issues.

First, the Board has considered the Veteran's own statements and testimony in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").
A July 2013 VA examiner diagnosed depression and provided opinions on the secondary service connection issue.  With respect to whether the Veteran's back disability caused the Veteran's depression, the examiner stated that, more than likely, it did not.  The examiner identified several prior stressors, including the post-service accidents and amputations, as well as a history of imprisonment.  The examiner was unable to provide an opinion to the requisite degree of certainty on the issue of whether the back disability (and symptoms thereof) had aggravated the Veteran's depression beyond the normal progression.  July 2013 VA Examination ("It would be with resort to mere speculation to report a level of aggravation (above and beyond the natural progression of the NSC condition)").
In addition, the record contains a July 2017 letter from the Veteran's treating VA psychologist.  The psychologist states that the Veteran "presented with reports of anxiety and depressive symptoms he related to chronic back pain with subsequent loss of ambulation and reliance on powerchair mobility."  The psychologist further described the Veteran's symptoms and functional limitations, including that his back disability was the primary limiting factor with respect to his functional abilities and "engagement in meaningful and purposeful activity."  The letter does not contain a clearly stated opinion, either for or against, the contention that the back disability has caused the Veteran's depression.
The greater weight of the competent evidence of record is against finding that the Veteran's back disability caused his depression.  See July 2013 VA Examination; see also July 2017 Hearing Tr. at 4 (stating that he broke his back in April 2005 and, subsequently, he began taking increased doses of depression medication; "we went up on it"); VA Treatment Records (documenting that the Veteran had been diagnosed with and took medication for depression prior to the fracture of his back).
However, with respect to aggravation, the Board finds that the evidence is at least in equipoise.  The July 2013 VA examiner opined that he it would be "mere speculation to report a level of aggravation" rather than, for example, that it would be mere speculation to state whether there was aggravation.  The July 2013 VA examiner's opinion is susceptible to the interpretation that there likely was aggravation, but the extent of the aggravation could not be determined.  Similarly, the July 2017 opinion of the treating VA psychologist fails to directly and unequivocally address the issue of aggravation, but, interpreted as a whole and in the context of the entire record, the letter provides some probative support for finding aggravation.  While a medical professional's transcription of lay history or statements does not transform those statements into competent medical evidence, LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the psychologist's letter explains in detail the impact the Veteran's back condition has on his physical and social functioning.  The Board finds that this opinion letter also provides some evidence in favor of aggravation.
Viewing the entire record as a whole, the evidence is at least in equipoise as to whether the Veteran's back disability has aggravated his depression.  While the evidence in favor of the finding is equivocal, there is no competent medical opinion against the finding.  The July 2013 VA examiner's opinion suggests that it would not be feasible to obtain a more definite opinion.  On this record, the Board finds the evidence is in equipoise, so the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).  The Veteran's claim of entitlement to service connection for depression as aggravated by his service-connected back disability is granted.
It remains within the RO's jurisdiction to assign an initial disability rating, determining the extent of aggravation.


ORDER

Entitlement to service connection for depression, as aggravated by a service-connected back disability, is granted, subject to the laws and regulations governing the award of monetary benefits.




[Continued on Next Page]

REMAND

Remand for readjudication of the TDIU claim is warranted in light of the grant of service connection for depression as aggravated by the back disability.  Implementation of the grant of service connection for depression may increase the Veteran's overall disability rating above the threshold for a schedular TDIU or may otherwise generate evidence supporting the award of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

The Board will not direct that any further development be accomplished, but the RO should consider whether it is necessary to obtain additional medical records and/or to obtain additional medical opinions particularly with respect to the impact of the Veteran's depression on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After implementing the grant of entitlement to service connection for depression and any additional development deemed necessary,  readjudicate, based on the entirety of the evidence, the claim of entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


